United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2648
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Vincent Cordell Woodard,                *
                                        *       [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: March 9, 2009
                                Filed: March 30, 2009
                                 ___________

Before GRUENDER, ARNOLD, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Vincent Woodard appeals from the sentence of fifteen years' imprisonment that
the district court1 imposed on him after he pleaded guilty to being a felon in
possession of a firearm, see 18 U.S.C. § 922(g)(1). Mr. Woodard objects to the
district court's imposition of sentence under the Armed Career Criminal Act,
18 U.S.C. § 924(e)(1), which provides for a mandatory minimum sentence of fifteen




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
years for persons who violate § 922(g) if they had previously been convicted of three
violent felonies. Under § 924(e)(2)(B)(ii), as relevant here, a violent felony is defined
as "any crime ... that ... is burglary."

       Mr. Woodard admits that he had two previous convictions for residential
burglary and three for commercial burglary, but he contends that he is not eligible for
the mandatory minimum sentence because these convictions do not involve conduct
"that presents a serious potential risk of injury to another." See id. But that portion
of the statute is not relevant here: It is enough for the enhancement to apply if a
defendant's previous convictions are for burglary. See Taylor v. United States,
495 U.S. 575, 596-97 (1990).

       Mr. Woodard also argues that only the two residential burglaries qualify for the
enhancement, citing U.S.S.G. § 4B1.1 and § 4B1.2, which, he asserts define a crime
of violence to include residential burglary but not burglary of commercial
establishments. Mr. Woodard's argument is beside the point, however, because the
guidelines sections to which he points are out of the case. They deal with defendants
who are "career offenders" under U.S.S.G. § 4B1.1, a category of defendants to which
Mr. Woodard does not belong. We observe, moreover, that we have squarely held
that burglary of a commercial building is a crime of violence for purposes of the
career offender provision. See United States v. Bell, 445 F.3d 1086, 1087-91 (8th Cir.
2006).

       It is noteworthy that Mr. Woodard does not maintain that the offenses of which
he was convicted were not burglary within the meaning of § 924(e)(2)(B)(ii), that is,
a crime that has "the basic elements of unlawful or unprivileged entry into, or
remaining in, a building or structure, with intent to commit a crime." Taylor, 495 U.S.
at 599. In sum, Mr. Woodard is eligible for the mandatory minimum sentence because
he committed three burglaries before violating 18 U.S.C. § 922(g).

      Affirmed.
                        ______________________________
                                          -2-